Mr. Chief Justice Walker delivered the opinion of the court: It being admitted that the sale was insufficient to pass title or to constitute a defense to the bill, the question is presented whether a defense is given by either of those acts. The act of the 22d of February, 1861, in terms fully ratifies and confirms the arrangement entered into by the officers and the purchasers at the sale. It also declares that sales made and certificates given shall not be construed to be invalid, by reason of the arrangement, by the failure of purchasers to pay the amount of their hids otherwise than as contemplated by the arrangement. It will be seen that the arrangement, at the time it was entered into, was illegal and without warrant v of law. If, therefore, it has any validity, it must be by reason of this enactment. But few principles are better settled than that the Legislature is powerless to divest, by enactment, an individual of a vested legal right. That laws, prospective in their character, enjoining the performance of an act, and declaring that its omission shall subject the person omitting the duty to a penalty, is clearly within the legislative power, is equally true. And that the Legislature may pass a law authorizing sales for taxes subsequently made, to be on credit, there can be no doubt. In such a case as the present, however, it seems to us, there can be no doubt that a citizen may permit his real estate to pass to sale for delinquent taxes, and rely upon the want of compliance with the law authorizing a sale. He, by the law then in force, incurred no forfeiture, by permitting his lands to be struck off at a sale for taxes, not conducted according to law. The purchaser was bound to see that all of the essential requirements of the law had been performed before he could acquire any title at a tax sale. This proceeding, by which an individual is deprived of his property, in a summary mode, and usually for but a trifling part of its value, has always been held, to require a strict compliance with the provisions of the law authorizing the sale. Ho one can imagine, that were a sheriff to sell real estate without a judgment, or an execution, that the Legislature could afterwards impose such a condition upon the owner, before he could make a defense to a suit for the recovery of the land. To do so, would be to transfer, by legislative enactment, the property of one person to another. We are unable to see any difference between an invalid sheriff’s and an invalid tax sale. As well might the legislature attempt to impose conditions upon the assertion of title by a person who had executed a void deed, when sued for the recovery of the land. Such legislation, under our form of government, has always been supposed to be unwarrantable, as being opposed to the principles of natural justice, and depriving persons of their property contrary to due course of law. In the case of Marsh v. Chesnut, 14 Ill., 223, a construction was given to two acts amendatory to the revenue laws. The act of 1849, which was under consideration, declared that all assessments of property for taxes, made in the year 1848, and previous years, and which were not completed within the time required by law, should be as good, valid and effectual as if made and returned in strict conformity to law. The court held that this enactment did not, in anywise, affect sales for taxes made previously to the passage of the law. The amendatory act of 1851 declared that when a county or township assessor had heretofore failed, or should hereafter fail, to complete his assessment in the time required by law, such failure should not vitiate such assessment; but declared it as valid and legal, as if completed in the time required by law.' This latter act was also held prospective in its operation. And the court say that unless it is imperatively demanded, the acts in question should not receive a construction givin g them a retrospective operation. “ They were passed long after the proceedings in the case were concluded. Laws of such a character ought not to have a retrospective operation Under the law in force when the proceedings were had, the purchaser at the sale acquired no title to the land. The assessment being invalid, there was no foundation to support the subsequent proceedings. The owner had a perfect defense to any claim of title under them. He had only to point out the defect of the sheriff’s deed. But if the provisions of these statutes are to retroact upon the proceedings, the case is entirely changed. What before was insufficient to pass title, became competent for the purpose. * * * Legislation of this kind may well be characterized as replete with injustice.’' The same rule was distinctly announced in the case of Thompson v. Alexander, 11 Ill., 54, upon a careful review of the authorities. In all civilized governments, laws impairing the validity of contracts, and divesting the rights of property, are considered unjust and odious. And such enactments never receive such a construction, unless required by the language, when so plain as to admit of no other interpretation. In the case -under consideration, the transaction was complete before the law was adopted, and the answer may have relied upon the defects, which are admitted to have existed, but are claimed to have been cured by the act of 22d February, 1881. To give it force, therefore, would be to transfer the property of the former owner, not by force of a valid and binding sale for taxes, but by the declared will of the legislature, that his title should pass from him, and vest in the purchaser at a tax sale, which conferred no right. This the legislature have not the power to do, whether by direct and positive action, or by rendering valid and binding acts which were nugatory. In the act of the 21st of February, 1861, no language is found applying in terms its provisions to previous sales. It relates to deeds made after the adoption of the law, but does not otherwise refer to previous sales, and hence we must conclude that it was only designed to apply to sales subsequently made, otherwise different language would have been employed. It may be so construed as to give it full effect, and have only a prospective operation. And we can hardly suppose that a different design operated upon the General Assembly in the adoption of the law. But to impose new terms and conditions, after the sale has been made, is so unjust that we cannot believe the Legislature would attempt to do so, even if it had the power. If they may impose these conditions to such a sale, they may impose others destructive to the rights of the owner, or they may impose them in any other case, as a condition upon which the party having a perfect right may interpose a defense.' But when such a law is prospective in its operation, all persons have the opportunity of avoiding its operations. The cases of Marsh v. Chestnut, and Thompson v. Alexander, are in point, and settle this question. The court below, therefore, erred in dismissing the bill, and the decree must be reversed and the cause remanded. Decree reversed.